Hill, C. J.
1. “A railroad company is bound to stop its pásseilger-trains in response to proper signals at a flag-station at which it is in the habit of stopping/ trains of that character.” Southern Ry. Co. v. Wallis, 133 Ga. 553 (66 S. E. 370).
2. There was evidence from which the jury might reasonably have inferred that the failure of the engineer to stop the train at the flag-station was due to wilfulness, wantonness, or an entire indifference to cohsequences; and therefore we can not say that the verdict is excessive. Central Ry. Co. v. Sowell, 3 Ga. App. 142 (59 S. E. 323). Judgment affirmed.